Citation Nr: 0416914	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board observes that the veteran's claim of entitlement to 
service connection for Reiter's syndrome was first considered 
and denied by the RO in an unappealed May 1996 rating 
decision.  See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice 
of disagreement (NOD) is not filed within one year of notice 
of the RO's decision, the RO's determination becomes final 
and binding based on the evidence then of record).  See also 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2003), etc.   
And, although the RO, in its more recent February 1999 
decision at issue, initially determined whether new and 
material evidence had been received to reopen the claim, the 
Board also must make this threshold preliminary 
determination, regardless, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
So the issue on appeal is whether new and material evidence 
has been received to reopen the claim for service connection 
for Reiter's syndrome.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed May 1996 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
Reiter's syndrome.

3.  The additional evidence submitted since that May 1996 
rating decision is cumulative of evidence previously of 
record and does not provide the facts necessary to 
substantiate the claim of entitlement to service connection 
for Reiter's syndrome.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for Reiter's 
syndrome.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The February 1999 
rating decision appealed and the February 2001 statement of 
the case, as well as the January 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claim.  And the January 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
That type of notice is what is specifically contemplated by 
the VCAA.  

While, in the January 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that 
January 2002 VCAA letter.  See also the Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, Social Security Administration records, and private 
medical records have been obtained.  In addition, the veteran 
was afforded several VA examinations and a hearing before the 
undersigned Veterans Law Judge, as well as several 
opportunities to submit additional evidence in support of his 
claim.  But he and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted, in response to a claim made prior 
to the enactment of the VCAA, and, as such, VCAA notice was 
not provided prior to that decision.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, regarding the issue of whether new and 
material evidence had been submitted to reopen a previously 
denied claim of entitlement to service connection for 
Reiter's syndrome, a substantially complete application for 
service connection was received in January 1999.  Thereafter, 
in a February 1999 rating decision, the veteran's petition to 
reopen was denied.  Only after the February 1999 rating 
action was promulgated did the RO, in January 2002, provide 
VCAA notice to the claimant, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(where VA receives a notice of disagreement (that raises a 
new issue) in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant 
by stating, "[T]he Secretary has failed to demonstrate that, 
in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant."

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non- prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

As already mentioned, the veteran's claim of entitlement to 
service connection for Reiter's syndrome was first considered 
and denied by the RO in a May 1996 rating decision.  
The claim was originally denied on the basis that the 
veteran's service medical records were negative for 
complaints, findings, or treatment for Reiter's syndrome, and 
that post-service treatment records did not show that the 
veteran's Reiter's syndrome was incurred or aggravated by his 
service.  In making this determination, the RO relied upon 
the veteran's service medical records and several private 
medical records.  The veteran's service medical records show 
that the veteran was treated for Neisseria gonorrhea in June 
1975, reported a history of venereal disease on his May 1976 
Report of Medical History, and that the veteran's May 1976 
Report of Medical Examination showed a normal clinical 
evaluation of the genitourinary system, extremities, and 
musculoskeletal system.  A medical record from A. D. Abrams, 
M.D., dated March 1996, states that the veteran had Reiter's 
syndrome and a history of nonspecific urethritis and 
hepatitis C, and noted that it was unclear whether the 
veteran had hepatitis C induced arthropathy.  An October 1995 
letter from R. E. Wasserman, M.D., states that the veteran 
had joint pains and urethral discharge, a history of 
hepatitis 10 years previously, and a history of IV drug use 
and venereal disease while in the military.  Dr. Wasserman 
noted that the veteran's joint pains and urethral discharge 
could be due to Reiter's syndrome.  

In January 1999, the veteran filed a petition to reopen his 
claim for service connection for Reiter's syndrome.  The RO 
approached his claim properly, as an issue of whether new and 
material evidence had been received to reopen his previously 
denied claim of entitlement to service connection for 
Reiter's syndrome.  And in a February 1999 decision, the RO 
found that the evidence received since the prior denials was 
new, but not material, as the Social Security Administration 
and VA medical records submitted did not show that his 
Reiter's syndrome was related to his service in the military.  
This appeal ensued.

As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (The statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim as an issue of whether new and material 
evidence had been submitted to reopen his previously denied 
claim in the February 1999 rating decision.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claims and adjudicating them on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the May 
1996 rating decision.  Therefore, that rating decision is 
final and binding on him based on the evidence then of 
record, and it is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with regard to this claim, 
it must be reopened and the former disposition of the claim 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that new 
regulations redefine "new and material evidence" and clarify 
the types of assistance VA will provide to a veteran 
attempting to reopen a previously denied claim.  See 38 
C.F.R. §§ 3.156(a), 3.159(c) (2003).  But these specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the current 
claims were filed before that date, the new version of the 
regulation is inapplicable in this case.  Rather, the former 
definition of new and material evidence must be used.  
See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

Additional evidence has been added to the record since the 
RO's May 1996 rating decision denying the veteran's claim of 
service connection for Reiter's syndrome.  This evidence 
includes VA medical records dated from 1983 through 1990, 
which indicate that the veteran related that he had "job-
related bursitis" of the shoulders, complained of headaches 
and neck pain, and reported low back pain due to an injury.  
A history of hepatitis in 1977 was noted and diagnoses 
included bursitis and muscle spasm

May 1994 through September 1994 medical records from 
Northampton Medical Associates state that the veteran was 
treated for pharyngitis and sinusitis, as well as multiple 
arthralgias, including lateral epicondylitis of the right 
elbow.

A November 1995 letter from Dr. Wasserman states that the 
veteran had vascular migraine headaches and possible Reiter's 
syndrome.  

December 1995 through December 1999 radiology reports from C. 
L. Knecht, M.D. show that the veteran had x-rays of the 
cervical spine, hips, chest, elbows, knees, and lumbosacral 
spine.  Hypertrophic osteoarthritic changes, narrowing disc 
spaces, mild sclerosis, and mild degenerative changes were 
noted.

February 1997 records from Fairgrounds Surgical Center 
indicate that the veteran underwent laparascopic hernia 
repair of a right indirect inguinal hernia.

A February 1997 Arthritis Residual Functional Capacity 
Questionnaire states that the veteran was diagnosed with 
osteoarthritis and that his prognosis was guarded.  Symptoms 
included back pain and stiffness, insomnia, myofascial pain 
syndrome, fatigue, and hip and knee pain.

March 1997 VA examination reports show that the veteran 
complained of joint pain and swelling beginning in 1979 and 
reported a history of treatment for urethritis while in 
service.  A history of treatment for hepatitis 10 years 
previously was also noted.  The impressions included 
polyarticular arthritis with arthralgia and episodic swelling 
in the knees, lumbosacral spine, and elbows and a history of 
sexually transmitted disease, primarily urethritis.

A June 1997 Pennsylvania Bureau of Disability Determinations 
transcript states that the veteran was seen for a psychiatric 
evaluation for complaints of depression and anxiety following 
his unemployment due to physical problems.  Diagnoses 
included major depression, chronic pain, and osteoarthritis.

A January 1998 Social Security Administration decision states 
that the veteran was impaired such that he was considered 
disabled since at least March 1996.  The decision noted that 
the veteran had Reiter's syndrome, osteoarthritis of the 
knees, and fibromyalgia, which caused significant vocational 
limitations.

A June 1999 VA examination report states that the veteran 
reported a history of venereal disease during service and 
urethritis following service and treatment for joint pain.  
The diagnosis was recurrent urethritis with Reiter's 
syndrome.  

A June 1999 letter from Dr. Abrams states that the veteran 
had Reiter's syndrome and arthritis of the spine.  

A July 1999 VA examination report states that the veteran 
reported that he was treated for gonorrhea and syphilis while 
in service and that he developed joint pain in 1979 and low 
back pain in 1981, as well as experienced multiple episodes 
of urethritis.  A history of hepatitis A and B was noted.  
Following examination, x-rays, and laboratory testing, the VA 
examiner stated that there was no evidence of Reiter's 
syndrome and that the principal diagnosis was fibromyalgia.  

Treatment records from Dr. Abrams, dated December 1995 though 
December 2000 are also of record.  In a December 1995 letter, 
Dr. Abrams stated that the veteran may have Reiter's 
syndrome, and that he had a history of gonococcal syphilis, 
non-gonococcal urethritis, back and joint pain and stiffness.  
A January 1996 treatment note states that a hepatitis C test 
was positive, but that rheumatoid factor and antinuclear 
antibody tests were negative.  In October 1996, the veteran 
was being treated for possible spondyloarthropathy, 
fibromyalgia, myofascial pain syndrome, and insomnia, due to 
complaints of pain all over, but seronegative and 
radiological testing were negative for major bone or 
articular manifestations.  Dr. Abrams noted that patients 
with active hepatitis C have musculoskeletal symptoms, but 
that a negative hepatitis C ribonucleic acid (RNA) by 
polymerase chain reaction (PCR) would indicate that there was 
no chronic, active hepatitis.  In January 1997, the veteran 
was diagnosed with myofascial pain syndrome, severe insomnia, 
elbow pain, right hip pain with arthropathy, and a history of 
hepatitis C, with a negative hepatitis C RNA by PCR.  The 
diagnosis was partial Reiter's syndrome.  An April 1997 
treatment note states that Dr. Abrams thought that the 
veteran had myofascial pain syndrome, osteoarthritis, and 
Reiter's syndrome, some of which "may be related to Agent 
Orange."  An April 2000 letter from Dr. Abrams states that 
the veteran had severe pain, seronegative 
spondyloarthropathy, myofascial pain syndrome, sleep 
disorder, and headaches; hepatitis, IV drugs, and venereal 
disease in the military; and hypothyroidism.

Records from Westfield Surgery Center, dated in 2000 and 
2001, indicate that the veteran reported his arthritis pain 
of the back began in March 1995 due to his "work load."  
Diagnoses included arthritis, osteo-rheumatic fibromyalgia, 
cervical facet arthropathy, thoracic facet disease, lumbar 
facet disease, and Reiter's syndrome.  

A January 2001 Pennsylvania Bureau of Disability 
Determination report states that the veteran complained of 
back pain, joint arthropathy, myofascial pain syndrome, 
insomnia, and elbow pain, as well as a history of hepatitis C 
and urethritis.  Following an examination, the diagnoses were 
generalized arthritis of the thoracic and lumbar spines, 
anxiety state due to being told that he had Reiter's 
syndrome, and radicular pain due arthritis of the lumbar 
spine.

A November 2001 Social Security Administration Cessation or 
Continuance of Disability or Blindness Determination and 
Transmittal indicates that the veteran's disability was to 
continue.  The primary diagnosis was Reiter's syndrome and 
the secondary diagnosis was osteoarthrosis and allied 
disorders.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2003.  According 
to the transcript, the veteran testified that he had joint 
and back pain.  He stated that he first sought treatment from 
the VA in the late 1970s, wherein he was diagnosed with 
bursitis and tendonitis, and that he underwent Agent Orange 
testing because his ship was at the evacuation of Vietnam, 
which was negative for relationship to his pain.  He also 
testified that he was first diagnosed with Reiter's syndrome 
in 1995, and that Dr. Abrams told him that Reiter's syndrome 
was linked to venereal diseases, for which he was treated for 
twice in service.  He further stated that he would submit a 
letter from Dr. Abrams confirming his assertion.

This additional evidence does not provide a basis for 
reopening the claim because the veteran has not satisfied his 
threshold preliminary burden of presenting new and material 
evidence.  Although his private medical records, testimony, 
and VA medical records and examination reports are new, in 
that they were not previously of record, these records are 
not material to his claim for service connection for Reiter's 
syndrome because these records do not address what was 
missing at the time of the May 1996 rating decision, even 
when considered with the other evidence as a whole and, thus, 
are cumulative.  What was missing at the time of the May 1996 
RO rating decision was evidence suggesting the veteran's 
Reiter's syndrome was incurred during his service or was due 
to his venereal disease in service.  The records submitted by 
the veteran refer to the evaluation and treatment, i.e., the 
current diagnosis and severity, of his Reiter's syndrome and 
associated disorders, including osteoarthritis, myofascial 
pain syndrome, and fibromyalgia.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).

Likewise, while the veteran's VA and private medical records 
and reports show a possible link between hepatitis C and 
Reiter's syndrome, these records do not show that the 
veteran's service, including his treatment for gonorrhea, was 
causally or etiologically related to his hepatitis C.  In 
fact, records from Dr. Abrams indicate that the veteran's 
tests were negative for a correlation between his hepatitis C 
and Reiter's syndrome.  Similarly, the June 1999 VA 
examination report indicated a correlation between the 
veteran's post-service urethritis and his joint pain.  See 
38 C.F.R. § 3.304(a).  Moreover, although Dr. Abrams stated 
that the veteran's myofascial pain syndrome, osteoarthritis, 
and Reiter's syndrome may have been related to Agent Orange, 
Dr. Abrams did not specifically link the veteran's Reiter's 
syndrome to such exposure.  Nor, has the veteran has not 
submitted any evidence that he served in Vietnam.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  In short, the private 
and VA medical records are not both new and material because 
they do not show a causal relationship between his service in 
the military and any symptomatology or diagnoses related to 
his Reiter's syndrome or arthritic disorders, nor do they 
otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board acknowledges the veteran's contentions that he was 
treated more than once in service for venereal disease, that 
he engaged in IV drug use during his service, and that he 
served in Vietnam.  However, the veteran has not provided 
specific information regarding his treatment or areas of 
service, in order to permit additional research.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  Merely reiterating previously 
made arguments, without this independent verification, is 
insufficient grounds to reopen his claim.  Cf. Bostain v. 
West, 11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by 
decisionmaker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 
2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for Reiter's 
syndrome.  And in the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
Reiter's syndrome is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



